﻿At a stage of unprecedented significance for the international system, I should like to congratulate Mr. Shihabi on his election to the presidency of the General Assembly at its forty-sixth session. The renaissance of the United Nations is a stimulating challenge that we must undertake in a creative spirit if we are to enter the twenty-first century with a world body capable of responding efficiently to the increasing demands of today's world.
A clear symptom of the period of transformation that we are experiencing is the incorporation of States whose membership of this Organization would have seemed inconceivable only a few years ago. The admission of the Republics of Latvia, Lithuania and Estonia represents the rescue, affirmation and historic reparation of the principle of peoples' right to self-determination. The full membership of the Democratic People's Republic of Korea and of the Republic of Korea symbolizes the removal of the anachronism of the ideological factor in international relations, as well as recognition of the need to face issues from a practical perspective by overcoming traditional confrontations. Likewise, the admission of the Marshall Islands and of the Federated States of Micronesia reaffirms the universal character of our Organisation.
Seldom in recent history hive mankind's opportunities consciously to build its future been affirmed so clearly. The irrelevance of ideology in international affairs has offered a wide margin of freedom to create, to innovate, to establish principles and criteria that reflect the concerns and needs of all peoples. At the same time, however, it has sown the seeds of great uncertainty.
There has been an increasing concentration of power on a worldwide scale, with the possibility of its consolidation as a unipolar system.
The globalization of the international economy constitutes a parallel stream, which calls into question the narrowness of productive forces restricted to national contexts. This calls for a reshaping of commercial blocs and a restructuring of economies, based on regional criteria. Thus, the interrelationships of political, economic and social factors in the international community are today more evident than ever.
In this context, the North-South relationship becomes all the more complex with the emergence of global issues, such as narco-terrorism, the sustainable protection of the environment, human rights, and other issues that, by their very nature, demand a more imaginative approach.
At such a complex juncture what is the role of the United Nations? We face an international climate of an unprecedented nature which provides us with the opportunity to shape our own future. The United Nations, as the highest forum of the system and as the only truly universal body, must play an essential role in the management of the international system at this time of great fluidity. To this end, it is imperative to maintain the balance among its organs and to strengthen the political role of the Secretary-General, in order to avert a monopoly in the handling of multilateral affairs as a result of the concentration of power within the Security Council.
One of the clearest signs of the need for the United Nations to adapt to the new international reality is the intense practice of dialogue and consensus. Towards this objective, my country, and Latin America at large, are -filling actively to participate in the strengthening of diplomacy and the operative restructuring of the United Nations, by enhancing our own regional mechanisms for agreement.
In the same vein Peru hopes to contribute to making the Non-Aligned Movement a key protagonist in the dialogue with developed countries in order to define a new model of international relationships taking into account the just aspirations of all members.
In this new context my country welcomes the steps taken by the Secretary-General which have helped the people of El Salvador to envisage a peaceful future after long years of suffering. The action of the United Nat ions has also enabled the people of Western Sahara to decide on their own future and has opened a promising path to the definitive solution of the Cambodian conflict.
We cannot lose sight of the fact that the impressive changes to which we have referred have taken place against a backdrop characterised by the persistence of, and in many cases the worsening of, poverty levels in vast sectors of the world population. The redefinition of international cooperation for development must, therefore, be the new central item on the multilateral agenda.
It is thus indispensable to elaborate a broader approach to such cooperation, placing special emphasis on countries that, like those in Latin America, are now engaged in a sustainable development process based upon their own efforts.
International cooperation should be the expression of the commitment of the international community to create an economic international climate conducive to development. It must, therefore, not be conceived as an exercise in paternalism or charity.
To the degree that international security is today determined by elements beyond considerations of a mere military and strategic nature, these affect the internal stability of States and are closely related to social and economic challenges. Therefore, they should become decisive factors in the magnitude of the flow of international cooperation.
It. must also be noted that the existence of highly destabilizing factors in emerging democracies, such as terrorism and drug trafficking, make it necessary to re-examine the social concepts which have guided the action of the United Nations.
This new approach must assess whether action taken in the social field has, to some degree, laid the foundations for the political stability of States, particularly the developing countries.
For this reason and with the same keen interest and dedication currently applied to negotiations on global issues, a new and enhanced approach to social issues must be taken within the United Nations. Peru considers this to be one of the key elements in the process of renewal that now inspires the work of the United Nations.
In order to attain this objective, Peru considers one of the most appropriate possibilities to be the convening of a world summit for social development and this goal must be reached through substantive work, the main characteristic of which must be the frank and open exchange of views based on realities rather than on purely academic considerations.
Today's multilateral agenda encompasses a new set of problems generically called "global issues", that includes questions that link the developed world with the developing countries.
Therefore, and in order to make the handling of these issues truly effective, it is necessary to include the developmental component in whatever international commitments are undertaken. In this manner, a new North-South dialogue, characterized by agreement rather than by confrontation, can be achieved. Such a dialogue must be based on the following three guidelines: first, the dialogue must be fundamentally of a social and economic nature; secondly, the development variable muse be included in this new generation of international issues, such as the environment, narco-terrorism and the growth of a dynamic entrepreneurship for a free, just and equitable economy; and, thirdly, the new international agenda must react to those initiatives that stem from civil society as well as from governments.
Interdependence has produced an increasing indivisibility between the internal affairs of countries and their external environment. Peru is perhaps a model case of such a relationship. My country has made and continues to make enormous efforts to develop a new relationship with the international system,
After one year of implementing a rational economic programme and the launching of a plan of structural reform designed to adapt the country to new world realities in the midst of hardships accumulated over a long period, democracy has reaffirmed itself in my country. We have successfully controlled hyper-inflation, we have started again to meet our financial obligations and have been readmitted into the international financial community. We are committed to limiting and eliminating non-productive spending. We have visibly improved the human rights situation, and have intensified our frontal attack against drug trafficking.
The most serious questions on the agenda of this session of the Assembly are present in Peru. For this reason Peru can be considered as a characteristic and special case in the new international cooperation which should be promoted by the United Nations system.
The Peruvian people, with an exemplary spirit of sacrifice, has set in action a process of national renovation that should deserve the recognition and support of the international community. I wish to acknowledge here the generous cooperation received during the first year President Fujimori's administration. He are confident that this cooperation will be expanded and deepened, especially in the coming two years, as this will be crucial for the consolidation of the Peruvian economic programme.
This represents the culmination of a long process in which international cooperation has played a fundamental role. A support group, composed of the United States, Japan, Canada and European and Latin American countries and providing generous cooperation, has recently been established. They are giving their generous assistance to enable my country to raise the necessary funds to meet our arrears to multilateral financial institutions. The normalisation of our relations with these institutions has facilitated the reintegration of Peru into the international financial community.
My Government has also endeavoured to establish a new investment policy with a law which ensures secure and favoured treatment for foreign capital. Likewise, it has laid down norms to facilitate the admission of foreigners who wish to channel capital to Peru. Furthermore, a law on private investment in public enterprises, aimed at achieving an effective alliance between the public and the private sectors, has been adopted.
The results of our economic policy must also be tolerable for society. The people of Peru are not poor, they have become impoverished. This is a people that has been consistently hard-working and historically master of its own destiny. Peruvians do not deserve a bleak future of continual adversity; this is why we urgently need tangible achievements in the social sphere.
Therefore, in honouring the strong commitment made at the World Summit for Children in September, 1990, Peru was the first country to put forward a comprehensive plan in favour of the child, and it is now time to implement that plan. This is why the participation of the international community is indispensable. It is our hope that we will be granted, on the basis of our own efforts, specific resources to complement the measures now being taken by the Government of Peru to protect the future of our children.
The criminal action of drug trafficking associated with terrorism has had profound and adverse effects on my country. To deal successfully with this situation, the President of Peru, in October, 1990, made public an initiative which includes an integrated policy of drug control and coca substitution.
Traditionally, as a part of the Andean way of life, the coca leaf has been cultivated in Peru. However, nowadays its production has been distorted by the external stimulus of the indiscriminate international consumption of one of its derivatives, cocaine. This is an objective fact that clearly confirms that the Peruvian peasants engaged in the cultivation of coca cannot, under any circumstances, be considered as drug traffickers. Moreover, differentiating them from traffickers might provide the key for a comprehensive treatment of the problem.
Today, 60 per cent of the coca leaf is produced in Peru and 80 per cent of the illegal production of cocaine is consumed in the United States. Therefore, the understanding that exists between the Governments of the United States and Peru on cooperation in the fight against drug trafficking is of crucial importance to Peru, to the United States and to the international community at large. The Government of Peru, together with the international community, has the most resolute political will to eradicate drug trafficking
In this context, on 14 May 1991, the Governments of Peru and of the United States signed an agreement on drug control and on alternative development policy. This document contains essential elements for the Peruvian policy on drugs, such as the recognition by both parties of the failure of the exclusively repressive measures hitherto employed, and of the causal relationship between consumption and production of drugs.
Regarding the innovative role the United Nations must play in this field, Peru offers its resolute support to the new international drug control programme of action and commends Mr. Giorgio Giacomelli on his work as head of the programme. The issue of the environment is also one of high priority to the Peruvian Government. He are confident that the international community will reach balanced agreements to prevent the preservation of the environment from becoming a new conditionality for the development of our countries. This requires innovative efforts in the field of international cooperation in order to make available additional financial resources and to ensure the transfer of environmentally sound technologies to the developing world on preferential and non-commercial terns.
In this effort, a country's sovereign right to manage its own natural resources should be upheld, as should the principle that those who most contribute to environmental degradation should be held most responsible. The mechanisms which may be devised should include debt relief schemes.
Another serious problem Peru is confronting is that of terrorism. My country suffers from the scourge o£ one of the most cruel terrorist groups in the world. Their criminal actions over the past 11 years have meant the loss of more than 22,000 human lives end have resulted in economic losses equivalent to 90 per cent of our GDP.
Democracy is Peru, by free election and encompassing all political parties and ideologies, is prevailing and will prevail over the scourge of terrorism financed by drug trafficking. He are acting transparently, openly and legally, in order to enforce human rights effectively and fully in the amidst of the conflict with the democratic system and against fundamental freedoms which terrorism initiated more than a decade ago.
This is what is really happening in Peru. For us it is essential that Governments, the United Stations, private organizations and everyone committed to the defence of human rights assist us in telling the world and explaining to it that terrorism is the main source of violence.
We cannot tolerate the persistence of unbalanced, distorted and even conspiratorial Information that tries to justify the criminal actions of terrorism against our people, our society and its institutions. The Government of Peru has noticeably improved the situation of human rights through practical measures that are transparent and legal. It is convinced that the fight against violence must be carried out with respect for human rights, for that is precisely the foundation of the legitimacy of its actions against the crimes perpetrated by narco-terrorists and violent groups that consider human rights bourgeois rights that should be eliminated.
My country has established the Council for Peace in order to ensure the strict observance of human rights, complementing it with a legislative decree authorising criminal prosecutors in zones declared to be in a state of emergency to enter police and military compounds and any other place of detention in order to verify the situation of persons under arrest and of those reported as missing.
As I have previously pointed out, international security in the post-cold-war era is inextricably associated with the need for a new approach to socio-economic matters. Without greater progress in this field, international security will continue to be seriously threatened.
In the same vein, President Fujimori, at the First Ibero-American summit, held in Mexico in July 1991, proposed an initiative for regional disarmament based upon the renunciation of the use of arms of mass destruction and the utilization of the resources thus made available to promote economic and social development in Latin America.
The peace-loving attitude Peru in reflected in its permanent commitment to regional disarmament as an effective measure for general and complete disarmament; in its active participation within the framework of negotiations, currently being carried out in Geneva, for the establishment of an international convention on chemical weapons; in its reaffirmation of the terms of the international convention on bacteriological weapons; in its role as promoter of the initiative for a complete ban on nuclear testing; and in our peace-loving efforts to make the Nuclear Non-Proliferation Treaty an effective instrument for cooperation and universal understanding.
The President of Ecuador, Mr. Rodrigo Borja, during his address delivered yesterday, 30 September 1991, stated that Ecuador has an unsolved territorial problem with Peru which endangers peace in the region. He has proposed the arbitration of His Holiness Pope John Paul II as a means of resolution. In this regard, with all due respect and admiration for His Holiness, we find ourselves in the imperative need to firmly put forward two rectifications:
Firstly, the President of Ecuador has attempted to ignore in his statement the very existence of the Protocol of Peace, Friendship and Boundaries of Rio de Janeiro of 1942, which definitively settled the boundary problem existing between Ecuador and Peru. Ecuador cannot disavow this treaty, duly signed, approved by the respective congresses, and ratified by both countries, under the solemn guarantee of four other American Republics that also signed it as guarantors: Argentina, Brazil, Chile and the United States of America.
Hence, there is no territorial problem between Peru and Ecuador. It was settled half a century ago by a treaty between the two countries and with the guarantee of four American republics.
The second rectification is designed to alert the international community to the Ecuadorian attempt to move into a different context a matter that should be solved through the contractual mechanisms of the Protocol of Rio de Janeiro of 1942, thereby trying to distort the nature of this bilateral question by internationalising it. In fact, according to Article VII of the above-mentioned treaty, which definitively established the borders between Peru and Ecuador, any disagreement or doubt regarding its application must be solved by the parties with the participation of the guarantor countries of the treaty: Argentina, Brazil, Chile and the United States of America.
Circumventing this mechanism by trying to invoke the worthy, respectable intervention of His Holiness John Paul II has the sole objective, the hidden purpose, of disavowing an international treaty, signed by the Governments of both countries, approved by their respective congresses and ratified according to international law, under the guarantee of Argentina, Brazil, Chile and the United States of America, who signed this treaty in said capacity of guarantors. If this attempt were to be accepted, no international treaty would be able to stand, since the basic principle of respect for international treaties would be ignored, thus tearing apart the international legal structure so painstakingly built over the years on the basis of peaceful coexistence. This would endanger continental and world security.
The inviolability of borders and the respect for international treaties are principles without which it would not have been possible, for example, to build the new Europe or to consolidate peace between Iraq and Kuwait, which is based upon the undeniable legal foundations of United Nations Security Council resolution 687 of 3 April 1991.
For these reasons, from this highest of international forums we call upon our sister Republic of Ecuador and demand that aha fit her deeds to her declarations of peace, justice and respect for law by submitting any disagreement or doubt on the implementation of the Peruvian-Ecuadorian Protocol of Peace, Friendship and Boundaries of 29 January 1942, or on the verdict of the Brazilian arbitrator Bras Dies da Aguiar, to the guarantor countries of said treaty, for it is they, as guarantors with the authority to do so, not us, who must resolve these questions, in accordance with Articles V and VII of the above-mentioned Protocol.
It is not Peru, therefore, that is avoiding a peaceful and immediate solution to the alleged territorial problem. It is Ecuador that refuses to resort to the final say of Argentina, Brazil, Chile and the United States of America, countries that have repeatedly offered to fulfil their commitment as guarantors of the Protocol, as they have recently affirmed in their declaration issued in Brasilia on 15 September 1991.
The existence of a fully applicable legal instrument makes improper the appeal to His Holiness for arbitration, whose moral authority is beyond any doubt, as are the profound religious sentiments of the peoples of Peru and Ecuador.
In the present context, with the restoration of the validity of international peace and security, the peoples of Peru and Ecuador expect a great deal from their Governments' capacity for agreement and cooperation, with a view to projecting harmoniously into the future the profound historical, geographical, social and cultural roots that link them and that should turn them into a powerful integrating nucleus at the core of the Andean community, which will be indispensable if Latin America is to fashion itself into a true some of peace.
That is why the proposal made yesterday by the President of Ecuador for the establishment of a some of peace in South America is fully consistent with the initiative which was launched by President Alberto Fujimori on 18 July last at the first Ibero-American summit, in Guadalajara, and which, as Minister for Foreign Affairs of Peru, I hope to implement by inviting my colleagues of the Rio Group to sign in Lima in the near future a declaration renouncing weapons of mass destruction in Latin America and to start consultations aimed at consolidating peace, security and development in the region.
Under the guidance of the Secretary-General, Mr. Javier Peres de Cuellar, the United Nations system has emerged from its longest period of stagnation and inertia. It has attained a higher level of efficiency, and the redefinition of its role has given it unusual momentum. The optimism that has resulted from this is not baseless; indeed, it is based on new and encouraging prospects for shared work and collective action.
As a Peruvian and a Latin American, I am proud of the eminent role played by my distinguished fellow countrymen in this age of unprecedented achievements. The recent institutional adjustments which I have already
mentioned and those in the international system itself cannot be viewed in isolation from the discretion, constancy and imagination of Mr. Perez de Cuellar's historic administration. I am certain this recognition is shared by the International community at large.
The contemporary world confronts present generations with a qualitatively different challenge. This is an era in which mankind will have to prove its capacity to manage the planet in an equitable manner. This vast challenge is not a consequence of war but a creative consensual act. It is therefore necessary to secure a renewed role for the United Nations, which should become the fundamental agent in the promotion of international cooperation for development, because it is the only institution capable of managing this complex historic transition. This is true today more than ever before, because it summons the vitality and creativity of the peoples of the world, the political will of their Governments and the leadership of its Secretariat.
Peru, aware of these changes, is immersed in a sweeping process of national renewal. Its success depends on our own efforts and perseverance, but also on the international community's support and sensitivity.
